            Case 1:21-cv-00542-LLS Document 5 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYAL D. HALL,

                                 Petitioner,
                                                                  21-CV-00542 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
CHRISTOPHER MILLER,

                                 Respondent.

         Pursuant to the order issued February 9, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED, AND DECREED that the petition is dismissed. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
